Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19         PageID.2205    Page 1 of 33



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                   Southern Division

  FREDDIE GARLAND, individually and on
  behalf of all others similarly situated,         Case No. 2:18-cv-11561
        Plaintiff,                                 Hon. Denise Page Hood
  v.
                                                   Exec. Mag. Judge R. Steven Whalen
  ORLANS PC, et al.,

        Defendants.

  ____________________________________/

   Andrew J. McGuinness (P42074)              I. W. Winsten (P30528)
   ANDREW J. MCGUINNESS, ESQ.                 Bruce L. Segal (P36703)
   122 S Main St, Suite 118                   HONIGMAN MILLER SCHWARTZ AND
   P O Box 7711                               COHN LLP
   Ann Arbor, MI 48107                        660 Woodward Avenue, Suite 2290
   Phone: (734) 274-9374                      Detroit, MI 48226
   drewmcg@topclasslaw.com                    Phone: (313) 465-7608
                                              iwinsten@honigman.com
   Samuel G. Firebaugh (P34276)               bsegal@honigman.com
   FIREBAUGH & ANDREWS PLLC
   38545 Ford Rd, Ste 104                     Attorneys for Defendants
   Westland, MI 48185
   Phone: (734) 722-2999
   samuelgfirebaugh@hotmail.com

   Counsel for Plaintiff and the Proposed Class
 ________________________________________________________________________/
   PLAINTIFF’S THIRD CITATION OF SUPPLEMENTAL AUTHORITIES
        IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMIS

       In his Second Citation of Supplemental Authority (ECF #40, filed July 9,

 2019), Plaintiff submitted the district court’s decision in Sevela v. Kozeny &

 McCubbin, L.C., No. 8:18CV390, 2019 U.S. Dist. LEXIS 80890, at *9-10 (D. Neb.

 May 2, 2019). Sevela distinguished Obduskey v. McCarthy & Holthus LLP, 139 S.
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19         PageID.2206       Page 2 of 33




 Ct. 1029,1035-36 (2019), on the basis that the law firm’s challenged conduct went

 beyond activities required under the state nonjudicial foreclosure statute.

       More recently, two additional district court cases have done the same. In

 Cooke v. Carrington Mortg. Servs., Case No. 18-0205, 2019 U.S. Dist. LEXIS

 120248; 2019 WL 3241128 (D. Md. July 18, 2019) (Exh. A, attached), defendant

 argued (as do Defendants here) that it was not a “debt collector” under Obduskey.

 The Cooke court held:

       Carrington, however, reads Obduskey too broadly. The Supreme
       Court’s holding in Obduskey extends only to security interest enforcers
       engaged in nonjudicial foreclosure proceedings in a manner required by
       state law. See 139 S. Ct. at 1039 (stating that “we assume that the
       notices sent by [defendant] were antecedent steps required under state
       law to enforce a security interest” and reasoning that “we think the
       [FDCPA’s] (partial) exclusion of ‘the enforcement of security interests’
       must also exclude the legal means required to do so”). . . . Cooke
       asserts FDCPA claims against Carrington for a variety of conduct
       beyond standard procedures in a nonjudicial foreclosure . . . .
       Carrington has not identified any provision of Maryland law that
       required this conduct to enforce its security interest, and this Court is
       aware of none.

 Id. at *6-7. The Cooke court cited Sevela in support of this holding. Ibid.

       In Gagnon v. Hal P. Gazaway & Assocs., LLC, Case No. 3:19-cv-178, 2019

 U.S. Dist. LEXIS 159684; 2019 WL 4539926 (D. Alaska Sept. 19, 2019) (Exh. B,

 attached), the district court also distinguished Obduskey on the grounds urged in

 Plaintiff’s Supplemental Brief, as was done in Sevela and Cooke. Gagnon is even

 closer to the facts in the instant case, because as in Michigan:

                                            2
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19            PageID.2207   Page 3 of 33




       Alaska’s statutory scheme governing non-judicial foreclosures is
       different [than the Colorado scheme at issue in Obduskey]. There is
       nothing in the Alaska statutory scheme which mentions, much less
       requires, a letter to be sent to the debtor. The Obduskey opinion makes
       clear that the requirement of state law was central to it holding that the
       letter at issue there did not subject the law firm to the full range of [the]
       FDCPA. Justice Sotomayer’s concurring opinion gives further
       emphasis to the significance of the fact that the letter was required by
       state law.

 Id. at *5-6. Cf. Plaintiff’s Supp. Br., ECF #35, at 1, 7-11 (Pg. ID 2063, 2069-73)

 (arguing that Michigan’s nonjudicial foreclosure statute does not require the Orlans

 PC Foreclosure Letter). The Gagnon court accurately characterized the Supreme

 Court’s ruling as “carefully cabined,” 2019 U.S. Dist. LEXIS 159684 at *6, and

 cited Sevela and Cooke as support for its ruling. Id. n. 17.

       Third, Bates v. Green Farms Condo. Ass’n, No. 18-13533, 2019 U.S. Dist.

 LEXIS 146937; 2019 WL 4073395 (E.D. Mich. Aug. 29, 2019) (Cohn, J.) (Exh. C,

 attached), actually supports Plaintiff’s opposition to Defendants’ Motion to Dismiss

 this case. After noting that Obduskey had “abrogated” the Sixth Circuit’s holding in

 Glazer that all foreclosure proceeding involved “debt collection,” Judge Cohn

 proceeded to address the argument an argument in that case that defendant’s

 activities went beyond security enforcement, and therefore subjected them to

 liability under the FDCPA. 2019 U.S. Dist. LEXIS 146937 at *7-8.

       Bates broke this discussion into two parts. First, relying on a quote from

 Obduskey that “he who wills the ends must will the necessary means, we think the

                                             3
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19         PageID.2208    Page 4 of 33




 Act’s (partial) exclusion of the ‘the enforcement of security interests’ must also

 exclude the legal means required to do so,” 139 S. Ct. at 1039-40, Bates rejected the

 allegations of paragraphs 11-15 of the Bates complaint as sufficient to take the case

 out of the holding of Obduskey. Bates at *8. The Bates complaint is attached hereto

 as Exh. D. Paragraphs 11-15 allege:

           • Wrongful foreclosure by advertisement on a lien recorded by a
             defendant; (¶ 11);
           • False representations regarding delinquent condo association dues and
             fees, and recordation of a false lien (¶12);
           • Foreclosure by advertisement (¶ 13);
           • At a price that was below the property’s market value (¶ 14); and
           • Non-specific damages (¶ 15).

 Exh. D, attached, at 3-4. This portion of the Bates analysis plainly rejected the

 notion that plaintiff in that case—with the possible exception of paragraph 12, was

 actually alleging activity beyond that necessary to effectuate a nonjudicial

 foreclosure. This is evident from the context of the Obduskey quote above cited by

 Judge Cohn. Two sentences before that quote, the Court reiterated: “But here we

 assume that the notices sent by McCarthy were antecedent steps required under state

 law to enforce a security interest.” 1039 S. Ct. at 1039.

       Second, and more importantly, Judge Cohn held:

              To the extent plaintiffs refer to paragraph 12 of their complaint,
       which includes an allegation that the Law Firm “falsely represented the
       character, amount or legal status of plaintiff’s condominium association
       dues, as delinquent, held the cashiers [sic] checks paid by your
       plaintiffs and overstated and falsely added charges in violation of 15
       U.S.C. § 1692e(2)(A) and recorded a false lien and foreclosed on the
                                             4
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19         PageID.2209    Page 5 of 33




       real property[,]” [t]his allegation does not save plaintiffs’ FDCPA
       claim. The allegation is conclusory and does not satisfy the pleading
       standard set forth in Rule 8.

 Bates at *8-9.1 Critically, if the Bates court had concluded that Obduskey broadly

 excludes law firms engaged in foreclosure proceedings, as Defendants argue, with

 the limited exception contained in 15 U.S.C. §1692f(6), from the definition of “debt

 collector,” then there were have been no need to rely on Rule 8 as a basis for

 dismissing the complaint in that case. The fact that the court did so therefore

 actually supports Plaintiff’s argument in this case for distinguishing Obduskey. 2

 Dated: October 15, 2019
                                      Respectfully submitted,


                                      Andrew J. McGuinness (P42074)
                                      ANDREW J. MCGUINNESS, ESQ.
                                      122 S Main St, Suite 118
                                      P O Box 7711
                                      Ann Arbor, MI 48107
                                      Phone: (734) 274-9374
                                      drewmcg@topclasslaw.com




 1
  Defendants’ Motion to Dismiss in the instant case does not challenge the adequacy
 of Plaintiff’s allegations under Rule 8.
 2
   Defendants recently submitted Bates as “directly on point” in ECF #43. They
 suggest that Bates also supports their request that this Court decline to exercise
 supplemental jurisdiction of the RCPA claim, while failing to note that there was no
 RCPA claim in Bates. See Exh. D, attached. Instead, the state law claims there were
 a slander of title claim and two conversion claims. Id.
                                            5
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19   PageID.2210    Page 6 of 33




                                  Samuel G. Firebaugh (P34276)
                                  FIREBAUGH & ANDREWS PLLC
                                  38545 Ford Rd, Ste 104
                                  Westland, MI 48185
                                  Phone: (734) 722-2999
                                  samuelgfirebaugh@hotmail.com
                                  Counsel for Plaintiff and the Proposed Class




                                       6
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19        PageID.2211     Page 7 of 33




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on the above date a copy

 of the foregoing was filed with the Court using the ECF system, which will send

 notification of such filing to all parties who have appeared through their attorneys

 of record.


                                                     /s/ Andrew J. McGuinness
                                                     Andrew J. McGuinness
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19   PageID.2212   Page 8 of 33




                            EXHIBIT A
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                           PageID.2213      Page 9 of 33



                                Cooke v. Carrington Mortg. Servs.
                               United States District Court for the District of Maryland
                                    July 17, 2019, Decided; July 18, 2019, Filed
                                           Civil Action No. TDC-18-0205

Reporter
2019 U.S. Dist. LEXIS 120248 *; 2019 WL 3241128
                                                            Dismiss and is incorporated by reference. See Cooke v.
GLORIA COOKE, Plaintiff, v. CARRINGTON
                                                            Carrington Mortg. Servs., No. TDC-18-0205, 2018 U.S.
MORTGAGE SERVICES, Defendant.
                                                            Dist. LEXIS 204730, 2018 WL 6323116, at *1-2 (D. Md.
                                                            Dec. 3, 2018). The Court therefore summarizes
Prior History: Cooke v. Carrington Mortg. Servs., 2018
                                                            only [*2] the procedural history and new allegations
U.S. Dist. LEXIS 204730 (D. Md., Dec. 3, 2018)
                                                            relevant to the present Motion.
Counsel: [*1] For Gloria Cooke, Plaintiff: Quinn Breece
                                                            On December 19, 2016, Cooke filed the present case in
Lobato, LEAD ATTORNEY, Lobato Law, Lanham, MD.
                                                            the Circuit Court for Prince George's County, Maryland.
For Carrington Mortgage Services, LLC, Defendant:           After Carrington timely removed the action to this Court,
Thomas John Gartner, LEAD ATTORNEY, Shapiro &               Cooke filed an Amended Complaint alleging violations
Brown, LLP, Manassas, VA; William Mapp Savage,              of the Fair Debt Collection Practices Act ("FDCPA"), 15
LEAD ATTORNEY, Shapiro Brown & Alt, LLP,                    U.S.C. §§ 1692-1692p (2012); the Maryland Consumer
Manassas, VA.                                               Debt Collection Practices Act ("MCDCA"), Md. Code
                                                            Ann., Com. Law §§ 14-201 to 14-204 (West 2013); the
Judges: THEODORE D. CHUANG, United States                   Maryland Consumer Protection Act ("MCPA"), Md. Code
District Judge.                                             Ann., Com. Law §§ 13-101 to 13-501; the Real Estate
                                                            Settlement Procedures Act ("RESPA"), 12 U.S.C. §§
Opinion by: THEODORE D. CHUANG                              2601-2617 (2012); and the Fair Credit Reporting Act
                                                            ("FCRA"), 15 U.S.C. §§ 1681-1681x (2012). On May 18,
Opinion                                                     2018, Carrington filed a Motion to Dismiss the Amended
                                                            Complaint for failure to state a claim.

                                                            On December 3, 2018, the Court issued a Memorandum
MEMORANDUM OPINION                                          Opinion granting in part and denying in part Carrington's
                                                            first Motion to Dismiss. The Court dismissed Cooke's
Plaintiff Gloria Cooke has filed this action against        FDCPA claims under 15 U.S.C. §§ 1692e(5),
Carrington Mortgage Services ("Carrington") alleging        1692e(10), and 1692f, as well as her MCDCA claims
various federal and state statutory violations in           and her MCPA claims based on the MCDCA. The Court
connection with Carrington's efforts to foreclose on        denied the Motion as to the remaining counts.
Cooke's mortgage. Pending before the Court is
Carrington's second Motion to Dismiss, ECF No. 46, in       On December 17, 2018, Cooke filed a Notice of Intent to
which Carrington seeks partial dismissal of the Second      File a Motion for Reconsideration and/or a Motion for
Amended Complaint filed by Cooke. Having reviewed           Leave to File a Second Amended Complaint pursuant to
the submitted materials, the Court finds that no hearing    the Court's [*3] Case Management Order. After a
is necessary. D. Md. Local R. 105.6. For the reasons set    conference with counsel for both parties, the Court
forth below, the Motion to Dismiss is GRANTED IN            granted Cooke leave to file a Second Amended
PART and DENIED IN PART.                                    Complaint but ordered that "[t]he amendments shall be
                                                            limited to the counts that were dismissed in the Court's
                                                            December 3, 2018 Memorandum Opinion and the
BACKGROUND                                                  deficiencies identified therein." ECF No. 39. Similarly,
                                                            the Court ordered that any subsequent motion to
The factual background is set forth in the Court's          dismiss filed by Carrington be limited to Cooke's new
Memorandum Opinion on Carrington's first Motion to          allegations.
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                             PageID.2214        Page 10 of 33
                                           2019 U.S. Dist. LEXIS 120248, *3

Cooke filed her Second Amended Complaint on January            does not dispute the first element but argues that
31, 2019. The Second Amended Complaint asserts                 Cooke's amended FDCPA claims fail because it is not a
additional bases for liability against Carrington under the    "debt collector" within the meaning of the Act and
FDCPA, MCDCA, and RESPA.                                       because Cooke fails [*5] to allege that it violated a
                                                               provision of the Act.

DISCUSSION
                                                               A. Debt Collector
In its second Motion to Dismiss, Carrington argues that
(1) the amended FDCPA claims should be dismissed               The FDCPA only regulates the activities of "debt
because it is not a "debt collector" subject to the FDCPA      collector[s]." 15 U.S.C. §§ 1692b-1692g, 1692k(a). As
and because Cooke fails to allege that it engaged in           the United States Supreme Court recently observed, the
conduct prohibited by the FDCPA; (2) the amended               Act contains both a "primary definition" and a "limited-
MCDCA claims should be dismissed because Cooke                 purpose definition" of the term "debt collector."
fails to allege plausibly that Carrington did not have a       Obduskey v. McCarthy & Holthus LLP, 139 S. Ct.
right to foreclose on her property or that it acted with the   1029,1035-36, 203 L. Ed. 2d 390 (2019). The primary
required knowledge; and (3) the amended RESPA claim            definition provides that the term "means any person ... in
should be stricken because it is outside the scope of the      any business the principal purpose of which is the
Court's order [*4] granting Cooke leave to file her            collection of any debts, or who regularly collects or
Second Amended Complaint.                                      attempts to collect, directly or indirectly, debts owed or
                                                               due or asserted to be owed or due another." 15 U.S.C. §
                                                               1692a(6). The limited-purpose definition states: "For the
I. Legal Standard                                              purpose of section 1692f(6) of this title, [the] term [debt
                                                               collector] also includes any person ... in any business
To defeat a motion to dismiss under Federal Rule of            the principal purpose of which is the enforcement of
Civil Procedure 12(b)(6), the complaint must allege            security interests." Id.
enough facts to state a plausible claim for relief.
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,         In Obduskey, decided since the Court ruled on the first
173 L. Ed. 2d 868 (2009). A claim is plausible when the        Motion to Dismiss, the Supreme Court considered the
facts pleaded allow "the court to draw the reasonable          interplay of these definitions to determine whether a law
inference that the defendant is liable for the misconduct      firm carrying out a nonjudicial foreclosure was a "debt
alleged." Id. Legal conclusions or conclusory statements       collector" subject to the FDCPA. 139 S. Ct. at 1033-36.
do not suffice. Id. The Court must examine the                 It found that the "limited-purpose definition narrows the
complaint as a whole, consider the factual allegations in      primary definition, so that the debt-collector-related
the complaint as true, and construe the factual                prohibitions of the FDCPA (with [*6] the exception of §
allegations in the light most favorable to the plaintiff.      1692f(6)) do not apply to those who ... are engaged in
Albright v. Oliver, 510 U.S. 266, 268, 114 S. Ct. 807,         no more than security-interest enforcement." Id. at 1037.
127 L. Ed. 2d 114 (1994); Lambeth v. Bd. of Comm'rs of         The Supreme Court then held that the defendant law
Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).              firm fell within the FDCPA's limited-purpose definition
                                                               when it initiated a nonjudicial foreclosure in the manner
                                                               required by state law. Id. at 1037-39. Accordingly, the
II. FDCPA                                                      law firm was only subject to § 1692f(6) of the FDCPA.
                                                               Id.
In Count One of the Second Amended Complaint,
Cooke asserts additional bases for liability against           Carrington argues that Obduskey forecloses all of
Carrington under the FDCPA. The FDCPA is violated              Cooke's FDCPA claims except for those brought under
when (1) the plaintiff has been the object of collection       § 1692f(6) because it is only a "debt collector" within the
activity arising from consumer debt; (2) the defendant is      limited-purpose definition of the FDCPA. Carrington,
a debt collector under the FDCPA; and (3) the                  however, reads Obduskey too broadly. The Supreme
defendant has engaged in an act or omission in violation       Court's holding in Obduskey extends only to security-
of the FDCPA. Stewart v. Bierman, 859 F. Supp. 2d              interest enforcers engaged in nonjudicial foreclosure
754, 759 (D. Md. 2012), aff'd sub. nom., Lembach v.            proceedings in a manner required by state law. See 139
Bierman, 528 F. App'x 297 (4th Cir. 2013). Carrington          S. Ct. at 1039 (stating that "we assume that the notices


                                                       Page 2 of 7
 Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                             PageID.2215         Page 11 of 33
                                          2019 U.S. Dist. LEXIS 120248, *6

sent by [defendant] were antecedent steps required            time it commences servicing or if the servicer treats the
under state law to enforce a security interest" and           loan as if it is in default. See Bridge v. Ocwen Fed.
reasoning that "we think the [FDCPA's] (partial)              Bank, FSB, 681 F.3d 355, 362 (6th Cir. 2012) (holding
exclusion of 'the enforcement of security interests' must     that "the definition of debt collector ... includes any non-
also exclude the legal means required to do so"). Here,       originating debt holder that either acquired a debt in
unlike in Obduskey, Carrington was not a law firm             default or has treated the debt as if it [*9] were in
retained solely to execute a nonjudicial foreclosure.         default at the time of acquisition"); Schlosser v.
Cooke asserts FDCPA claims against [*7] Carrington            Fairbanks Capital Corp., 323 F.3d 534, 537-38 (7th Cir.
for a variety of conduct beyond standard procedures in        2003) (holding that a servicer was a debt collector
a nonjudicial foreclosure, including contradicting her        where it mistakenly believed that the loan was in default
right to dispute the debt, collecting or threatening to       when it acquired it and took actions exhibiting an intent
collect an inflated mortgage reinstatement amount,            to collect the debt); Ayres v. Ocwen Loan Servicing,
threatening to foreclose on her property before it was        LLC, 129 F. Supp. 3d 249, 277 (D. Md. 2015) (finding
permitted by law, and misrepresenting its compliance          that the plaintiffs plausibly alleged the defendant loan
with the terms of the deed of trust. Carrington has not       servicer was a "debt collector" under the FDCPA where
identified any provision of Maryland law that required        they asserted that their loan was not in default when the
this conduct to enforce its security interest, and this       defendant acquired it but that the defendant "believed
Court is aware of none. See Md. Code Ann., Real Prop.         the associated account was in default ... and has
§§ 7-105 to 7-105.8 (West 2019) (outlining foreclosure        attempted and actually collected on [it]"). Here, Cooke
requirements), amended by H.B. 107, 2019 Leg., Ch. 93         alleges that "[a]t the time of the transfer [to Carrington],
(Md. 2019) (effective Oct. 1, 2019). Therefore,               BOA claimed the mortgage loan was still in default," that
Obduskey does not except Carrington from the full             Carrington sent her a mortgage statement warning that
coverage of the FDCPA and thus does not provide a             failure to bring the loan current could result in
basis for dismissal of any of Cooke's FDCPA claims.           foreclosure, and that, three weeks after the transfer,
See Sevela v. Kozeny & McCubbin, L.C., No. LSC-18-            Carrington sent her a Notice of Intent to Foreclose.
0390, 2019 U.S. Dist. LEXIS 80890, 2019 WL 2066924,           Second Am. Compl. ¶¶ 13-14, 18, 23, ECF No. 41.
at *4-5 (D. Neb. May 2, 2019) (holding that the               These allegations lead to the plausible inference that
defendant law firm was a "debt collector" subject to the      Carrington treated Cooke's loan as if it was in default
full coverage of the FDCPA when it sent a letter to           when it was transferred to it from BOA and, thus, that
plaintiff attempting to collect his debt because the letter   Carrington is a "debt collector" within the meaning of the
was not required by state law to pursue a nonjudicial         FDCPA. 15 U.S.C. § 1692a(6).
foreclosure).

Carrington further argues, more broadly, that it is not a     B. Section 1692e
"debt collector" [*8] subject to any provisions of the
FDCPA because Carrington is a loan servicer, and              The remaining [*10] question relating to the FDCPA
Cooke nowhere alleges that her mortgage was in                claims is whether Cooke plausibly alleges that
default at the time it was transferred to Carrington. The     Carrington engaged in conduct prohibited by the statute.
Court notes at the outset that this argument is outside       The Second Amended Complaint asserts multiple
the scope of the Court's order of January 9, 2019, which      additional violations of the FDCPA, including violations
stated that "[i]f, following the submission of the amended    of 15 U.S.C. § 1692e(5) and (10). Section 1692e(5)
complaint, Defendant intends to file a motion to dismiss      prohibits a debt collector from making a "threat to take
... the Motion shall be limited to Plaintiff's new            any action that cannot legally be taken or that is not
allegations and shall not revisit any previously litigated    intended to be taken." 15 U.S.C. § 1692e(5). Cooke
issues in the first Motion to Dismiss." ECF No. 39. This      alleges that Carrington violated this provision by
argument regarding Carrington's "debt collector" status       threatening to foreclose before it was permitted by
does not pertain to any of Cooke's new allegations and,       Maryland law, which prohibits foreclosure sales of
unlike its argument that rests on Obduskey, it is not         residential property until 45 days after service of
based on any intervening case law.                            process of the foreclosure Order to Docket. See Md.
                                                              Code Ann., Real Prop. § 7-105.1(n). Specifically, Cooke
In any event, this argument is without merit. A loan          alleges that Carrington sent her a letter on or about
servicer is considered a "debt collector" within the          December 22, 2015 in which it "threaten[ed] to
meaning of the FDCPA if the loan is in default at the         accelerate and sell the Property after 45 days elapsed"

                                                      Page 3 of 7
 Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                            PageID.2216         Page 12 of 33
                                          2019 U.S. Dist. LEXIS 120248, *10

if she failed to cure the default. Second Am. Compl. ¶¶       attorney in your area for legal consideration.").
24, 78. Cooke interpreted this letter to mean that a          Conducting a foreclosure sale immediately after this 45-
foreclosure sale could occur as soon as 45 days after         day period elapsed was an action that could not "legally
the date of the letter. Under Maryland law, however,          be taken" because Cooke alleges that she was not
where she was not served with the Order to Docket until       served with the foreclosure Order to Docket until over
March 24, 2016, a foreclosure sale was not permitted          three months after she received this letter, on March 24,
until May 8, 2016, 45 days after service was                  2016, and Maryland law prohibits foreclosure sales until
effected. [*11]                                               45 days after [*13] that time. 15 U.S.C. § 1692e(5); Md.
                                                              Code Ann., Real Prop. § 7-105.1(n). See also Farber v.
Carrington argues that this claim should be stricken          Brock & Scott, LLC, No. TDC-16-0117, 2016 U.S. Dist.
because the Court "already determined that sending the        LEXIS 139574, 2016 WL 5867042, at *5-6 (D. Md. Oct.
Notice of Intent to Foreclose is no basis for a claim         6, 2016) (finding that the plaintiffs stated a claim for
under § 1692e(5)." Mot. Dismiss at 6-7, ECF No. 46.           violation of § 1692e(5) where they alleged that the
This argument, however, rests on a misreading of              defendant scheduled a foreclosure sale before it was
Cooke's claim and the Court's prior Memorandum                permissible under state law). Therefore, Cooke has
Opinion. Cooke's § 1692e(5) claim is based not on the         stated a claim for a violation of § 1692e(5).
Notice of Intent to Foreclose sent to Cooke but rather on
the letter sent to her "[c]ontemporaneously ... with the      Cooke also alleges that Carrington violated § 1692e(5)
Notice of Intent" in which Carrington "threaten[ed] that      by threatening and scheduling a foreclosure sale before
Plaintiff's loan could be accelerated and sold at a           it acted on her loss mitigation application. This theory of
foreclosure sale" before it was permissible under             liability under the FDCPA relies on a provision of
Maryland law. Second Am. Compl. ¶¶ 24, 26. In its prior       RESPA's implementing regulations, also known as
Memorandum Opinion, the Court did not consider, much          "Regulation X," which are codified at 12 C.F.R. §§
less determine, whether such conduct could support            1024.1-1024.41. Subpart C of Regulation X is titled
liability under the FDCPA. Rather, in dismissing Cooke's      "Mortgage Servicing" and contains a provision that
FDCPA claim that Carrington violated § 1692e(5) and §         regulates loan servicers' loss mitigation procedures. See
1692f(6) by "threatening to sell Plaintiff's Property at a    12 C.F.R. § 1024.41 (2016). Under that section, a
public auction when they had no legal right to [sell] the     servicer that receives a borrower's "complete loss
Property," the Court rejected Cooke's claim that              mitigation application more than 37 days before a
foreclosure cannot occur absent possession of the             foreclosure sale" must evaluate the borrower for all loss
original note and thus concluded that Cooke had failed        mitigation options, provide the borrower with written
to allege plausibly that Carrington did not have a right to   notice of its options, if any, and notify the borrower in
foreclose [*12] on her property generally. Cooke, 2018        writing if its application has been rejected. 12 C.F.R. §
U.S. Dist. LEXIS 204730, 2018 WL 6323116, at *5.              1024.41(c)-(d). "[A] servicer shall not move for
                                                              foreclosure judgment or order of sale, or conduct a
The Court further finds that Cooke has stated a claim for     foreclosure sale" [*14] unless it has notified the
a violation of § 1692e(5) based on this conduct. The          borrower that the loss mitigation application was denied
least sophisticated debtor could interpret Carrington's       and the borrower has exhausted its appeal rights. 12
statement "that [Cooke's] loan could be accelerated and       C.F.R. § 1024.41(g).
sold at a foreclosure sale if [she] failed to cure the
default within 45 days" as a threat to sell her property      Carrington argues that Cooke's FDCPA claim based on
through foreclosure after 45 days elapsed. Second Am.         its alleged violation of RESPA's loss mitigation
Compl. ¶ 24. See United States v. Nat'l Fin. Servs., Inc.,    procedures should be dismissed because Cooke
98 F.3d 131, 135-36, 139 (4th Cir. 1996) (adopting the        nowhere alleges that she submitted a "complete" loss
"least sophisticated debtor" standard to determine            mitigation application. This argument is without merit.
whether notices from debt collector violate § 1692e(5)        Cooke alleges that she submitted a "loss mitigation
and § 1692e(10)); see also LeBlanc v. Unifund CCR             application" on November 28, 2016 and, viewing the
Partners, 601 F.3d 1185, 1195-96 (11th Cir. 2010)             allegations in the light most favorable to her, the Court
(finding that reasonable jurors applying the least            can plausibly infer that this was a complete loss
sophisticated     consumer       standard  could     view     mitigation application. Second Am. Compl. ¶ 54. Cooke
defendant's letter as a "threat" under § 1692e(5) where       further asserts that Carrington had not yet acted on that
it stated, in relevant part: "If we are unable to resolve     application when it scheduled a foreclosure sale to take
this issue within 35 days, we may refer this matter to an     place in April 2017, more than 37 days later. Because

                                                      Page 4 of 7
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                               PageID.2217          Page 13 of 33
                                            2019 U.S. Dist. LEXIS 120248, *14

RESPA prohibits a foreclosure sale before such an                an enforceable security interest." 15 U.S.C. § 1692f(6).
application has been denied and all appeal rights                Cooke's amended § 1692f(6) claims are identical to her
exhausted, the scheduling of this sale could constitute a        amended § 1692e(5) claims. That is, she alleges that
debt collector's "threat" to take an action "that cannot         Carrington violated § 1692f(6) by threatening
legally be taken" in violation of § 1692e(5). 15 U.S.C. §        foreclosure and scheduling a foreclosure sale before
1692e(5); 12 C.F.R. § 1024.41(g). See Weisheit v.                such a sale was permitted by Maryland law, RESPA,
Rosenberg & Assocs., LLC, No. JKB-17-0823, 2017                  and the deed of trust. This alleged conduct could also
U.S. Dist. LEXIS 188605, 2017 WL 5478355, at *6 (D.              constitute a violation of this provision. See Weisheit,
Md. Nov. 15, 2017) (finding that the plaintiff stated a          2017 U.S. Dist. LEXIS 188605, 2017 WL 5478355, at
claim for a violation of [*15] § 1692e where she alleged         *6-7 (finding that the plaintiff stated a claim for violations
that the defendant scheduled a foreclosure sale of her           of § 1692e and § 1692f(6) where she alleged that the
property and notified her of the sale before it completed        defendant scheduled a foreclosure sale of her property
the loss mitigation procedures under RESPA); Farber,             and notified her of the sale before it completed the loss
2016 U.S. Dist. LEXIS 139574, 2016 WL 5867042, at *6             mitigation procedures under RESPA); Farber, 2016 U.S.
(finding that the plaintiffs stated a claim for a violation of   Dist. LEXIS 139574, 2016 WL 5867042, at *6 (holding
§ 1692e(5) where they alleged that the defendant                 that "the scheduling and advertising of [*17] a
scheduled a foreclosure sale before it had finished              foreclosure sale at [a] time when there was no legal
evaluating their loss mitigation application).                   right to conduct the sale could also violate 15 U.S.C. §
                                                                 1692f").
Cooke also alleges that Carrington violated § 1692e(5)
by threatening to foreclose before it was permissible            Carrington argues, however, that Cooke's § 1692f(6)
under the deed of the trust. Specifically, Cooke asserts         claims must be dismissed because they are based on
that her mortgage was insured by the Federal Housing             the same conduct that underlies her § 1692e(5) claims.
Administration ("FHA") and that the deed of trust thus           The Court previously dismissed certain § 1692f claims
required the lender or servicer to hold a face-to-face           because they were duplicative of other FDCPA claims.
meeting with her before filing a foreclosure action.             See Cooke, 2018 U.S. Dist. LEXIS 204730, 2018 WL
Cooke further alleges that neither Carrington nor any            6323116, at *6. Some courts have held that a § 1692f
other entity attempted to conduct a face-to-face meeting         claim duplicative of other FDCPA claims need not be
with her before it threatened, filed, and scheduled a            dismissed if it alleges a violation of one of the
foreclosure sale. These allegations are sufficient to state      enumerated provisions such as § 1692f(6). See, e.g.,
a claim for a violation of § 1692e(5).                           Weisheit, 2017 U.S. Dist. LEXIS 188605, 2017 WL
                                                                 5478355, at *7 ("Section 1692f is a catch-all that can
Cooke relies on the same conduct to assert a violation           only serve as the basis for liability when a debt collector
of § 1692e(10), which prohibits "the use of false                has not violated any other provision of the FDCPA,
representations or deceptive means to collect or attempt         unless a plaintiff alleges that a debt collector engaged in
to collect any debt." 15 U.S.C. § 1692e(10). Threatening         conduct explicitly prohibited in Section 1692f's list.");
and scheduling [*16] a foreclosure sale before a                 Winberry v. United Collection Bureau, Inc., 697 F. Supp.
foreclosure sale was permitted by the deed of trust              2d 1279, 1292 (M.D. Ala. 2010) (observing that there is
could be considered a "false representation" in violation        a "growing consensus, at least among district courts,
of this provision. See Weisheit, 2017 U.S. Dist. LEXIS           that a claim under § 1692f must be based on conduct
188605, 2017 WL 5478355, at *6. Therefore, Cooke                 either within the listed provisions, or be based on
also states a claim for violation of § 1692e(10) based on        conduct which falls outside of those provisions, but
this conduct.                                                    which does not violate another provision of the
                                                                 FDCPA"). However, the United States Court of Appeals
                                                                 for the Fourth Circuit has yet to draw that distinction.
C. Section 1692f(6)                                              See Lembach, 528 F. App'x at 303-04 (dismissing the
                                                                 plaintiffs' § 1692f claim where [*18] it was based on the
The Second Amended Complaint also alleges violations
                                                                 same conduct underlying their § 1692e claim).
of 15 U.S.C. § 1692f(6). That section prohibits, in
                                                                 Accordingly, the Court will grant Carrington's Motion to
relevant part, "[t]aking or threatening to take any
                                                                 Dismiss Cooke's § 1692f(6) claims.
nonjudicial action to effect dispossession or disablement
of property if—(A) there is no present right to
possession of the property claimed as collateral through
                                                                 III. MCDCA

                                                         Page 5 of 7
 Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                           PageID.2218         Page 14 of 33
                                         2019 U.S. Dist. LEXIS 120248, *18

In Count Two, Cooke asserts additional bases for             of Section 14-202(8), whether the [plaintiff's] Loan was
liability against Carrington under section 14-202(8) of      in default is [*20] beside the point; even assuming the
the MCDCA. That section provides that, "in collecting or     loan was in default, if the debt collector went about
attempting to collect an alleged debt," a debt collector     collecting the debt in the wrong way, it violates the
may not "[c]laim, attempt, or threaten to enforce a right    law.").
with knowledge that the right does not exist." Md. Code
Ann., Com. Law § 14-202(8). Cooke's additional               Carrington further argues that Cooke's additional
theories for liability under the MCDCA mirror those for      MCDCA claims should be dismissed because she does
liability under the FDCPA in that she alleges that           not plausibly allege that Carrington "had knowledge that
Carrington violated section 14-202(8) by: (1) "claiming      it had no right to proceed with a foreclosure sale." Mot.
and threatening to accelerate and sell the Property after    Dismiss at 11-12. This argument is also unavailing. The
45 days elapsed from December 22, 2015, when [it]            "knowledge" requirement of the MCDCA refers to
knew it could not conduct a foreclosure sale because it      "actual knowledge or reckless disregard as to the falsity
had not even yet filed the foreclosure action"; (2)          of the information or the existence of the right." Spencer
"claiming, attempting and threatening to foreclose on        v. Hendersen-Webb, Inc., 81 F. Supp. 2d 582, 595 (D.
[her] Property when [Carrington] knew it did not comply      Md. 1999). Here, where Cooke alleges that Carrington
with all conditions precedent—attempting to hold a face-     was the servicer of her mortgage loan and sent her
to-face meeting—in the [deed of trust], and had no right     notices claiming knowledge of the status of her debt and
to initiate foreclosure"; and (3) "threatening to hold a     describing her legal rights, it is reasonable to infer that
foreclos[ure] auction sale without acting on Plaintiff's     Carrington had knowledge of the terms of the deed of
loss mitigation application that [Carrington] [*19]          trust and the applicable legal requirements. Cooke also
received well-over 37 days prior to the date of the          asserts that she challenged the legality of Carrington's
scheduled foreclosure auction sale." Second Am.              scheduling of the foreclosure in light of her pending loss
Compl. ¶¶ 86-88.                                             mitigation application. Moreover, although the Court can
                                                             plausibly infer that Carrington, a mortgage servicing
Carrington argues that Cooke's MCDCA claims should           company, knew the requirements for foreclosure under
be dismissed because Cooke does not dispute the              Maryland law and RESPA, [*21] any lack of knowledge
validity of the underlying debt. The MCDCA, however,         due to mistake of law would not save it from liability
"focuses on the conduct of the debt collector in             under the MCDCA. See Fontell, 870 F. Supp. 2d at 407
attempting to collect on the debt, whether or not the        ("[If] Defendants' ignorance ... was a mistake of law,
debt itself is valid." Fontell v. Hassett, 870 F. Supp. 2d   their professed lack of knowledge would not save them
395, 405 (D. Md. 2012), aff'd, 574 F. App'x 278 (4th Cir.    from liability under the MCDCA."); Spencer, 81 F. Supp.
2014); see also Bradshaw v. Hilco Receivables, LLC,          2d at 594 (holding that "the term 'knowledge' in the
765 F. Supp. 2d 719, 731-32 (D. Md. 2011) (stating that      [MCDCA] does not immunize debt collectors from
the MCDCA "prohibits debt collectors from utilizing          liability for mistakes of law"). Accordingly, Cooke has
threatening or underhanded methods in collecting or          plausibly alleged facts supporting an inference of "actual
attempting to collect a delinquent debt") (citation          knowledge or reckless disregard" of the illegality of
omitted) (emphasis added). Accordingly, a borrower           foreclosure at the time that Carrington threatened and
need not contest the validity of the underlying debt in      scheduled a foreclosure sale. Spencer, 81 F. Supp. 2d
order to state a viable claim under the MCDCA. See,          at 595.
e.g., Bradshaw, 765 F. Supp. 2d at 723, 732-33 (holding
that the defendant violated section 14-202(8) of the         Therefore, the Court denies Carrington's Motion to
MCDCA when it attempted to collect a defaulted debt          Dismiss Cooke's amended MCDCA claims. In addition,
without the required state license); Mills v. Galyn Manor    because Count Three of the Second Amended
Homeowner's Ass'n, Inc., 239 Md. App. 663, 198 A.3d          Complaint asserts claims under the MCPA based on
879, 888 (Md. Ct. Spec. App. 2018) (finding that             violation of the MCDCA, that count also stands. See Md.
plaintiffs stated a claim for a violation of section 14-     Code Ann., Com. Law § 13-301(14)(iii) (stating that a
202(8) of the MCDCA where they acknowledged that             violation of the MCDCA is a per se violation of the
they owed several months of delinquent assessment            MCPA).
fees but challenged the defendant's "methods in filing
liens"); Cezair v. JPMorgan Chase Bank, N.A., No.
DKC-13-2928, 2014 U.S. Dist. LEXIS 120645, 2014 WL           IV. RESPA
4295048, at *10 (D. Md. Aug. 29, 2014) ("For purposes

                                                     Page 6 of 7
 Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                           PageID.2219     Page 15 of 33
                                        2019 U.S. Dist. LEXIS 120248, *21

In Count Four of the Second Amended Complaint,                  GRANTED IN PART and DENIED IN PART.
Cooke asserts an additional basis for liability against         2. The Motion is granted in that the Court will
Carrington under RESPA. Specifically, she alleges that          dismiss the Fair Debt Collection Practices Act
Carrington "violated § 2605(f) by scheduling a                  claims under 15 U.S.C. § 1692f(6).
foreclosure sale without acting on Plaintiffs loss              3. Defendant's Motion is otherwise DENIED.
mitigation application that was sent [*22] more than 37         4. Defendant shall file an Answer within 14 days of
days prior to the scheduled foreclosure auction sale."          the date of this Order.
Second Am. Compl. ¶ 109. Carrington argues that this
allegation should be stricken because the Court did not     Date: July 17, 2019
dismiss any of Cooke's RESPA claims in its prior
                                                            /s/ Theodore D. Chuang
Memorandum Opinion, such that it is outside the scope
of the Court's order granting Cooke leave to file a         THEODORE D. CHUANG
Second Amended Complaint.
                                                            United States District Judge
Carrington is correct that Cooke's additional basis for
liability under RESPA is outside the scope of the Court's
order granting Cooke leave to file a Second Amended           End of Document
Complaint. That order provided that "[t]he amendments
shall be limited to the counts that were dismissed in the
Court's December 3, 2018 Memorandum Opinion and
the deficiencies identified therein." ECF No. 39.
However, this RESPA claim parallels Cooke's amended
FDCPA and MCDCA claims and was filed before the
deadline for motions to amend the pleadings.
Furthermore, the Court has considered an argument for
dismissal offered by Carrington that was outside the
scope of the Court's order of January 9, 2019. See
supra Section II.A. Under these circumstances, the
Court will allow the additional RESPA claim to stand
rather than require Cooke to file another motion for
leave to [*23] amend the complaint.


CONCLUSION

For the foregoing reasons, Carrington's Motion to
Dismiss is GRANTED IN PART and DENIED IN PART.
It is granted as to the FDCPA claims under 15 U.S.C. §
1692f(6) and is otherwise denied.

Date: July 17, 2019

/s/ Theodore D. Chuang

THEODORE D. CHUANG

United States District Judge


ORDER

For the reasons set forth in the foregoing Memorandum,
it is hereby ORDERED:
      1. Defendant's Motion to Dismiss, ECF No. 46, is

                                                    Page 7 of 7
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19   PageID.2220   Page 16 of 33




                            EXHIBIT B
 Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                                  PageID.2221         Page 17 of 33



                           Gagnon v. Hal P. Gazaway & Assocs., LLC
                                 United States District Court for the District of Alaska
                              September 19, 2019, Decided; September 19, 2019, Filed
                                                   3:19-cv-178 JWS

Reporter
2019 U.S. Dist. LEXIS 159684 *; 2019 WL 4539926
                                                              she had failed to pay Defendant's client Alpine Village
Rebecca Gagnon, Plaintiff, vs. Hal P. Gazaway and
                                                              Condominium Association the sum of $371.99 due on
Associates, LLC, Defendant.
                                                              the first of each month commencing on October [*2] 1,
                                                              2013. Prominently displayed in a box above the
Counsel: [*1] For Rebecca Gagnon, Plaintiff: Goriune
                                                              salutation, the Letter proclaimed, "The purpose of this
Dudukgian, James J. Davis, Jr., LEAD ATTORNEYS,
                                                              letter is to collect a debt." The Letter went on to state
Northern Justice Project, Anchorage, AK.
                                                              that as of October 1, 2017, Plaintiff would need to pay
For Hal P. Gazaway and Associates, LLC, Defendant:            $3,155.32, consisting of monthly dues and special
Hal P. Gazaway, LEAD ATTORNEY, Hal P. Gazaway,                assessments of $2,545.32 plus late charges of $360
Anchorage, AK.                                                and attorneys' fees of $250, to cure her default. The
                                                              Letter further advised that if the payment were not made
Judges: JOHN W. SEDWICK, SENIOR, UNITED                       in 30 days, a foreclosure proceeding would be
STATES DISTRICT JUDGE.                                        commenced and that once a foreclosure was
                                                              commenced, the amount to be paid would increase to a
Opinion by: JOHN W. SEDWICK                                   higher amount as specified in the Letter.1

Opinion                                                       Plaintiff brings her complaint pursuant to the Fair Debt
                                                              Collection Practices Act2 ("FDCPA"). Her complaint sets
                                                              forth two claims for relief. In Count 1 she alleges that
                                                              Defendant violated 15 U.S.C. § 1692g(a), which would
ORDER AND OPINION                                             entitle Plaintiff to recover damages pursuant to 15
                                                              U.S.C. § 1692k(a).3 Count II alleges Defendant violated
[Re: Motion at docket 9]                                      15 U.S.C. § 1692e, which would also entitle Plaintiff to
                                                              recover damages pursuant to 15 U.S.C. § 1692k(a).

I. MOTION PRESENTED
                                                              III. STANDARD OF REVIEW
At docket 9, defendant Hal P. Gazaway and Associates,
LLC ("Defendant") moves to dismiss the complaint filed        Rule 12(b)(6) tests the legal sufficiency of a plaintiff's
by plaintiff Rebecca Gagnon ("Plaintiff"). In the             claims. In reviewing such a motion, "[a]ll allegations of
alternative, Defendant asks the court to stay this case       material fact in the complaint are taken as true and
pending resolution of a state court case which is set for     construed in the light most favorable to the
trial on July 13, 2020. While Plaintiff does not mention it   nonmoving [*3] party."4 To be assumed true, the
in his motion, the request to dismiss the complaint is
                                                              allegations, "may not simply recite the elements of a
clearly brought pursuant to Fed. R. Civ. P. 12(b)(6).
                                                              cause of action, but must contain sufficient allegations
Plaintiff responds at docket 10, and Defendant replies at
                                                              of underlying facts to give fair notice and to enable the
docket 13. Oral argument has not been requested and
would not assist the court.
                                                              1 Doc.   1-1.
II. BACKGROUND                                                2 15   U.S.C. §§ 1692, et seq.
                                                              3 Doc.   1 at pp. 4-5.
Defendant sent a letter dated September 26, 2017, to
Plaintiff ("the Letter"). The Letter advised Plaintiff that
                                                              4 Vignolo   v. Miller, 120 F.3d 1075, 1077 (9th Cir. 1997).
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                                         PageID.2222        Page 18 of 33
                                                  2019 U.S. Dist. LEXIS 159684, *3

opposing party to defend itself effectively."5 Dismissal               cannot be disputed, because the Letter specifically
for failure to state a claim can be based on either "the               states that such is its purpose.
lack of a cognizable legal theory or the absence of
sufficient facts alleged under a cognizable legal                      In Count I, Plaintiff contends 15 U.S.C. § 1692g(a)
theory."6 "Conclusory allegations of law . . . are                     required Defendant to give her a debt validation notice
insufficient to defeat a motion to dismiss."7                          within five days from the date of Defendant's first
                                                                       communication with her. In Count I, Plaintiff also
To avoid dismissal, a plaintiff must plead facts sufficient            contends that 15 U.S.C. § 1692g(a)(3) required
to "'state a claim to relief that is plausible on its face.'"8         Defendant to inform her that she had thirty days from
"A claim has facial plausibility when the plaintiff pleads             the receipt of the debt validation notice to request
factual content that allows the court to draw the                      Defendant to provide her with proof of the debt's validity.
reasonable inference that the defendant is liable for the              Plaintiff alleges that Defendant did not comply with
misconduct alleged."9 "The plausibility standard is not                either requirement. In Count II, Plaintiff contends that
akin to a 'probability requirement,' but it asks for more              Defendant violated 15 U.S.C. § 1692e, because the
than a sheer possibility that a defendant has acted                    Letter made a false representation about the character,
unlawfully."10 "Where a complaint pleads facts that are                amount or legal status of the debt it sought to collect.
'merely consistent with' a defendant's liability, it 'stops
                                                                       To support dismissal [*5] of Plaintiff's claims, Defendant
short of the line between possibility and plausibility of
                                                                       relies on its interpretation of the recent Supreme Court
entitlement to relief.'"11 "In sum, for a complaint to
                                                                       decision in Obduskey v. McCarthy & Holthus LLP.14
survive a motion [*4] to dismiss, the non-conclusory
                                                                       Defendant argues that because it was attempting to
'factual content,' and reasonable inferences from that
                                                                       complete a non-judicial foreclosure, it is not a debt
content, must be plausibly suggestive of a claim entitling
                                                                       collector under Obduskey and so cannot violate the
the plaintiff to relief."12                                            FDCPA. This argument does not withstand scrutiny.

                                                                       In Obduskey, the Court considered an action brought
IV. DISCUSSION                                                         against a law firm engaged to bring a non-judicial
                                                                       foreclosure on Obduskey's home in Colorado. Colorado,
Plaintiff alleges that Defendant regularly engages in the              like Alaska, has statutes which authorize non-judicial
collection of consumer debt.13 Under the Rule 12(b)(6)                 foreclosures. Obduskey argued that the law firm was a
standard, the court must accept this allegation of                     debt collector within the meaning of the FDCPA and that
material fact as true. Plaintiff also alleges that the                 the law firm had violated the statute. The Court
Letter's purpose is to collect a debt. That material fact              examined the FDCPA in detail and concluded that the
                                                                       law firm was not a debt collector for purposes of the
                                                                       FDCPA except that the law firm was subject to §
5 Starr   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).                1692f(6).
6 Balistreri   v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.
                                                                       In Obduskey, the law firm sent a letter to the debtor prior
1990).
                                                                       to commencing the non-judicial foreclosure. The Court's
7 Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir.              analysis proceeded on the basis that the letter was
2001).                                                                 required by Colorado statutes governing non-judicial
                                                                       foreclosures. Alaska's statutory scheme governing non-
8 Ashcroftv. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.         judicial foreclosures is different. It requires the
Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550         entity [*6] seeking foreclosure to record a detailed
U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).             notice in the appropriate recording district and then to
9 Id.                                                                  mail a copy of the detailed notice to specified persons
                                                                       including the debtor.15 There is nothing in the Alaska
10 Id.   (citing Twombly, 550 U.S. at 556).                            statutory scheme which mentions, much less requires, a
                                                                       letter to be sent to the debtor. The Obduskey opinion
11 Id.   (quoting Twombly, 550 U.S. at 557).

12 Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
2009); see also Starr, 652 F.3d at 1216.                               14 139   S.Ct. 1029, 203 L. Ed. 2d 390 (2019).
13 Doc.    1 at ¶ 5.                                                   15 AS   34.20.070 (b), (c).

                                                               Page 2 of 3
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                              PageID.2223      Page 19 of 33
                                            2019 U.S. Dist. LEXIS 159684, *6

makes clear that the requirement of state law was               For the reasons set out above, the motion at docket 9 is
central to its holding that the letter at issue there did not   DENIED.
subject the law firm to the full range of FDCPA. Justice
Sotomayor's concurring opinion gives further emphasis           DATED this 19th day of September 2019.
to the significance of the fact that the letter was required
                                                                /s/ JOHN W. SEDWICK
by state law.16
                                                                SENIOR JUDGE, UNITED STATES DISTRICT COURT
Given the carefully cabined discussion in Obduskey, this
court concludes that the Letter does not escape scrutiny
under FDCPA. Defendant has not cited any post-                    End of Document
Obduskey case which supports its position. However,
other district court decisions made subsequent to
Obduskey set out conclusions like the one this court has
reached.17

Defendant's alternate request is to stay this action
pending resolution of Alaska Superior Court case
Gagnon v. Hal P. Gazaway and Associates, LLC ("State
Case").18 Defendant says the State Case involves [*7]
the same parties and involves the same condominium
which is the subject of the foreclosure. Plaintiff says the
issues in the State Case "are whether Alaska state law
allows for the non-judicial foreclosure of common
expense liens, and whether a debt collector violates
[state statutes] by falsely threatening 'the non-judicial
foreclosure of a common expense lien . . . .'"19 In its
reply Defendant does not dispute Plaintiff's
characterization of the issues, but contends that Plaintiff
could have pled the claims before this court in the State
Case, so she is forum shopping. The claims pled in this
court are federal law claims. The claims pled in the
State Case are state law claims. Plaintiff could have
pled all her claims in state court, but that does not mean
that she was required to do so. Choosing to pursue
federal law claims in federal court and separate state
law claims in state court does not constitute forum
shopping.


V. CONCLUSION




16 139   S.Ct. at 1040-41.

17 Cooke  v. Carrington Mortg. Servs., No. TDC-18-0205, 2019
U.S. Dist. LEXIS 120248, 2019 WL 3241128 (D. Md. July 18,
2019); Sevela v. Kozeny & McCubbin, L.C., No. 8:18-cv-390,
2019 U.S. Dist. LEXIS 80890, 2019 WL 2066924 (D. Neb.
May 2, 2019).
18 Case    No. 3AN-18-07802 CI (Alaska Super. Ct. Mar. 20,
2019).
19 Doc.   10 at pp. 6-7.

                                                        Page 3 of 3
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19   PageID.2224   Page 20 of 33




                            EXHIBIT C
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                               PageID.2225        Page 21 of 33



                                  Bates v. Green Farms Condo. Ass'n
                   United States District Court for the Eastern District of Michigan, Southern Division
                                    August 29, 2019, Decided; August 29, 2019, Filed
                                                     Case No. 18-13533

Reporter
2019 U.S. Dist. LEXIS 146937 *; 2019 WL 4073395
                                                                  after plaintiffs failed to pay condominium association
TODD and MARICA BATES, Plaintiffs, v. GREEN
                                                                  dues. The complaint asserts the following claims:
FARMS CONDOMINIUM ASSOCIATION, THE
                                                                       Count I - violation of the Fair Debt Collection
HIGHLANDER GROUP, and MAKOWER ABBATE
                                                                       Practices Act (FDCPA)
GUERRA WEGER VOLLMER, PLLC, Defendants.
                                                                       Count II - Slander of Title
                                                                       Count III - Conversion
Counsel: [*1] For Todd Bates, Marcia Bates, Plaintiffs:
                                                                       Count IV - Conversion
Paul G. Valentino , Jr., Lehman & Valentino, Bloomfield
Hills, MI.                                                        Before the Court is the Law Firm's motion for
For Green Farms Condominium Association, The                      judgment [*2] on the pleadings on the grounds that
Highlander Group MMC, Inc., Defendant: John L.                    based on the Supreme Court's recent decision
Weston, Secrest, Wardle, Troy, MI.                                Obduskey v. McCarthy & Holthus, 586 U.S. -, 139 S. Ct.
                                                                  1029, 203 L. Ed. 2d 390 (2019), plaintiffs do not have a
For Makower Abbate Guerra Wegner Vollmer, PLLC,
                                                                  viable claim under the FDCPA.2 The other defendants
Defendant: Jesse Louis Roth, Maddin, Hauser, Roth &
                                                                  have joined in the motion. For the reasons that follow,
Heller, P.C., Southfield, MI; Kathleen H. Klaus, Maddin,
                                                                  the motion will be granted. In light of dismissing the
Hauser, Southfield, MI.
                                                                  federal claim, the Court will decline to exercise
                                                                  supplemental jurisdiction over the state law claims.
Judges: AVERN COHN, UNITED STATES DISTRICT
                                                                  Further, given this determination, plaintiff's pending
JUDGE.
                                                                  motion to compel (Doc. 32) and the Law Firm's motion
Opinion by: AVERN COHN                                            to quash (Doc. 31) will be denied as moot.
                                                                  II. Background
Opinion
                                                                  Plaintiffs Todd and Marcia Bates owned a condominium
                                                                  unit in the Green Farms Condominium community.
                                                                  Highlander was the property manager. Plaintiffs
MEMORANDUM AND ORDER GRANTING                                     defaulted on dues they owed to the Association. The
DEFENDANTS' MOTION FOR JUDGMENT ON THE                            Association retained the Law Firm to initiate nonjudicial
PLEADINGS (Docs. 22, 23) AND DISMISSING CASE 1                    foreclosure proceedings. Ultimately, a third party
                                                                  purchased the condominium unit at the foreclosure sale.
I. Introduction
                                                                  Plaintiffs sued defendants in federal court, alleging that
This is a consumers rights case. Plaintiffs Todd and              the actions taken in connection with the nonjudicial
Marcia Bates have sued the following defendants:                  foreclosure were abusive debt collection practices, in
Green Farms Condominium Association (Association),                violation of the Fair Debt Collection Practices Act, 15
the Highlander Group (Highlander), and Makower                    U.S.C. §1692, et seq. and state law.
Abbate Guerra Weger Vollmer PLLC (the Law Firm).
                                                                  III. Legal [*3] Standard
The complaint centers on a non-judicial foreclosure sale
                                                                  Under Fed. R. Civ. P. 12(c) a party may move for

1 Although originally scheduled for hearing, upon review of the
parties' papers, the Court deems this matter appropriate for      2 Previously, defendants moved for a stay pending the
decision without oral argument. See Fed. R. Civ. P. 78(b);        Supreme Court's decision in Obduskey. (Doc. 8). The Court
E.D. Mich. LR 7.1(f)(2).                                          denied a stay. (Doc. 16).
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                             PageID.2226         Page 22 of 33
                                           2019 U.S. Dist. LEXIS 146937, *3

judgment on the pleadings under Rule 12(c) when the            district courts," it concluded that
pleadings have closed, but the motion would not delay
trial. Fed. R. Civ. P. 12(c).                                      mortgage foreclosure is debt collection under the
                                                                   Act. Lawyers who meet the general definition of a
A Rule 12(c) motion is reviewed by "using the same                 "debt collector" must comply with the FDCPA when
standard as applies to a review of a motion to dismiss             engaged in mortgage foreclosure.... In this case,
under Rule 12(b)(6)." JPMorgan Chase Bank, N.A. v.                 the district court held that RACJ [the defendant Law
Winget, 510 F.3d 577, 581 (6th Cir. 2007). Rule 12(b)(6)           Firm] was not engaged in debt collection when it
permits district courts to dismiss a complaint that fails          sought to foreclose on the Klie property. That
"to state a claim upon which relief can be granted." To            decision was erroneous, and the judgment [*5]
survive a motion to dismiss under Rule 12(b)(6), a                 must be reversed.
plaintiff must show that her complaint alleges facts
which, if true, would entitle her to relief. First American    Id. at 460, 464.
Title Co. v. DeVaugh, 480 F.3d 438, 443 (6th Cir. 2007).
                                                               Until the Supreme Court's decision in Obduskey, courts
A complaint must contain allegations to support all of
                                                               in this circuit, bound by Glazer, applied the FDCPA's
the "material elements necessary to sustain a recovery
                                                               debt-collector-related prohibitions to law firms engaged
under some viable legal theory." Weiner v. Klais & Co.,
                                                               in nonjudicial foreclosure proceedings. In Obduskey,
108 F.3d 86, 88 (6th Cir. 1997). The factual allegations
                                                               however, the Supreme Court unanimously held — like
of the complaint must be enough to raise a right to relief
                                                               the majority view discussed in Glazer, 704 F.3d at 460 -
above the speculative level. Bell Atlantic Corp. v.
                                                               that a law firm engaged in nonjudicial foreclosure
Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
                                                               proceedings is enforcing a security interest and not
Ed. 2d 929 (2007). Further, a court is "not bound to
                                                               collecting a debt, and therefore cannot be subject to
accept as true a legal conclusion couched as a factual
                                                               liability under the FDCPA. Obduskey, 586 U.S. --, 139
allegation." Id.
                                                               S. Ct. 1029, 1032. The Supreme Court reasoned that
IV. Discussion                                                 "[f]irst, and most decisive, is the text of the Act itself."
                                                               Obduskey, 586 U.S. --, 139 S. Ct. 1029, 1032.
A. FDCPA Claim
                                                               Specifically, the Supreme Court held that
Plaintiffs allege that the Law Firm and Highlander
violated the FDCPA. They have not asserted a FDCPA                 the limited-purpose definition poses a serious,
claim against Green Farm.                                          indeed an insurmountable, obstacle to subjecting
                                                                   McCarthy [the defendant Law Firm] to the main
The FDCPA's stated purpose is to prohibit "debt
                                                                   coverage of the Act. It says that "[f]or the purpose
collectors" from engaging in "abusive debt collection
                                                                   of section 1692f(6) [a separate provision of the
practices." 15 U.S.C. § 1692(e). Thus, in order to
                                                                   FDCPA which is not alleged to be at issue in this
establish liability under the statute's substantive [*4]
                                                                   case]," a debt collector "also includes" a business,
provisions, the alleged conduct must have been taken
                                                                   like McCarthy, "the principal purpose of which is the
by a "debt collector" "in connection with the collection of
                                                                   enforcement of security interests." § 1692a(6).
any debt." See, e.g., 15 U.S.C. § 1692c(a)-(b), 1692d,
1692e, 1692g. As the Sixth Circuit has observed,
                                                               Id. (emphasis in original).
"[d]espite the Act's pivotal use of the concept, however,
it does not define debt collection. While the concept may      Here, plaintiffs allege that the Law Firm violated
seem straightforward enough, confusion has arisen"             sections 1692(d) and [*6] 1692e(2)(A) of the FDCPA
regarding whether nonjudicial foreclosure is debt              when it "wrongfully recorded a lien against plaintiffs[']
collection under the FDCPA. Glazer v. Chase Home Fin.          real estate and foreclosed on the real estate by
LLC, 704 F.3d 453, 460 (6th Cir. 2013), abrogated by           advertisement." See Complaint at ¶¶ 11 - 12. Although
Obduskey v. McCarthy & Holthus LLP, 586 U.S. -, 139            section 1692(d) discusses Congress's authority to
S. Ct. 1029, 203 L. Ed. 2d 390 (2019). That confusion          regulate debt collection because of its effect on
led to a circuit split, discussed in Glazer, which noted       interstate commerce, the Court assumes that plaintiffs
the majority view that "the enforcement of a security          meant to reference 15 U.S.C. § 1692d, which prohibits a
interest, which is precisely what mortgage foreclosure         debt collector from engaging in certain abusive debt
is, is not debt collection." Id. at 460 (citations omitted).   collection practices. Likewise, 15 U.S.C. § 1692e(2)(A)
While Glazer noted this view's "pervasiveness in the           prohibits a debt collector from making certain false,

                                                       Page 2 of 4
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                             PageID.2227         Page 23 of 33
                                            2019 U.S. Dist. LEXIS 146937, *6

deceptive or misleading representations in connection           taken by the defendant Law Firm that were distinct from
with its debt collection efforts. It cannot be disputed,        its handling of nonjudicial foreclosure proceedings, but
however, that both of these provisions apply only to debt       that were "the necessary means... to do so," did not
collectors engaged in debt collection, which under              remove it from the exclusion. Id. at 1039 - 1040. The
Obduskey, does not include Law Firms that are                   same conclusion obtains here.
engaged in handling nonjudicial foreclosures.
                                                                Overall, the complaint makes clear that the FDCPA
Plaintiffs' complaint alleges that the Law Firm handles         claim against the Law Firm was based upon the Law
nonjudicial foreclosures for its clients, and that their        Firm's initiation of nonjudicial foreclosure proceedings
FDCPA claims against the Law Firm arise from its                and ultimately a third party's purchase of plaintiffs'
handling of nonjudicial foreclosure proceedings relative        condominium unit at the foreclosure sale. See
to their condominium unit. See Complaint at ¶¶ 4 - 5, 11        Complaint at ¶¶ 11 - 15. Under Obduskey, this activity
- 13. In light of Obduskey, plaintiffs do not have a viable     does not give rise to a FDCPA claim.
FDCPA claim against the Law Firm.
                                                                To the extent plaintiffs refer to paragraph 12 of their
In response, plaintiffs appear [*7] to assert two               complaint, which includes an allegation that the [*9]
arguments for why Obduskey does not apply. Plaintiffs           Law Firm "falsely represented the character, amount or
first say that the Law Firm is estopped from making this        legal status of plaintiff's condominium association dues,
argument because its letters to plaintiffs included the         as delinquent, held the cashiers [sic] checks paid by
standard disclaimer language discussed in 15 U.S.C. §           your plaintiffs and overstated and falsely added charges
1692e(11) which, plaintiffs contend, operates as an             in violation of 15 U.S.C. § 1692e(2)(A) and recorded a
admission that the Law Firm's actions constituted debt          false lien and foreclosed on the real property." This
collection activity. This argument does not carry the day.      allegation does not save plaintiffs' FDCPA claim. The
The Sixth Circuit has held that "the mere fact that the         allegation is conclusory and does not satisfy the
letter states at the bottom that it 'is an attempt to collect   pleading standard set forth in Rule 8. The complaint
a debt' does not transform the letter into an unlawful          does not, for example, set forth the nature, amount or
demand for payment." Lewis v. ACB Business Services,            date of the "overstated and falsely added" charges,
Inc., 135 F.3d 389, 399 (6th Cir. 1998). In other words, a      which information clearly was in plaintiffs' possession at
disclaimer identifying the communication as an "attempt         the time they filed their complaint. Moreover, the actions
to collect a debt" is "legally irrelevant" to the issue of      taken by the Law Firm as alleged in paragraph 12 of the
whether a communication is subject to the FDCPA.                complaint, i.e., providing plaintiffs with notice of their
Goodson v. Bank of America, N.A., 600 F. App'x 422,             default and recording the condominium association's
432 (6th Cir. 2015), quoting Maynard v. Cannon, 401 F.          lien, are a necessary predicate to initiating nonjudicial
App'x 389 (10th Cir. 2010). As such, the disclaimer on          foreclosure proceedings under Michigan law. As in
the Law Firm's letters is not dispositive as to whether         Obduskey, these allegations do not make out a claim
the Law Firm was engaged in debt collection activity,           against a Law Firm under the FDCPA for handling
which, under Obduskey, it was not.                              nonjudicial foreclosures for their clients. Accordingly,
                                                                plaintiffs' FDCPA claims against the Law Firm must be
Plaintiffs' next argument is that Obduskey is                   dismissed.
distinguishable for the reason that the instant complaint
alleges that the Law Firm was engaged in more than              As to Highlander, [*10] while it is not a Law Firm, the
security-interest enforcement. This argument also fails.        claim against them still fails. First, plaintiffs make the
Indeed, the plaintiff in Obduskey also alleged [*8] that        bare bones allegation that Highlander is a "debt
the defendant Law Firm "engaged in more than security-          collector" but fail to articulate any facts to support this
interest enforcement by sending notices that any                allegation. Second, as made clear in plaintiffs' response
ordinary homeowner would understand as an attempt to            to the Law Firm's motion, all of the correspondence
collect a debt." Obduskey, 139 S.Ct. at 1039 (emphasis          relevant to plaintiffs' FDCPA claim is from the Law Firm,
in original). The Supreme Court rejected this argument:         not Highlander. There are no specific factual allegations
"[B]ecause he who wills the ends must will the                  against Highlander to form a viable claim under the
necessary means, we think the Act's (partial) exclusion         FDCPA.
of 'the enforcement of security interests' must also
                                                                B. Supplemental Jurisdiction/Pending Motions
exclude the legal means required to do so." Id. Thus,
the Supreme Court held that certain actions allegedly           In light of the dismissal of the federal claim, the Court

                                                        Page 3 of 4
  Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19                          PageID.2228   Page 24 of 33
                                            2019 U.S. Dist. LEXIS 146937, *10

must consider its jurisdiction. Although the Court has
supplemental jurisdiction over plaintiffs' state-law claims
under 28 U.S.C. § 1367(a),3 it may decline to exercise
supplemental jurisdiction if the state-law claim
"substantially predominates over the claim or claims
over which the district court has original jurisdiction," or
if "there are other compelling reasons for declining
jurisdiction." Id. § 1367(c)(2), (c)(4).

Here, plaintiffs' state law claims would be more
appropriately adjudicated by the state court. See §
1367(c) (1), (c)(4); Padilla v. City of Saginaw, 867 F.
Supp. 1309, 1315 (E.D. Mich.1994). Therefore, the
Court declines to exercise supplemental jurisdiction over
the state law claims. Accordingly, Counts II - IV [*11]
will be dismissed.
V. Conclusion

While it is unfortunate that plaintiffs lost their home for
non-payment of association dues, their remedy, if any,
does not lie in federal court under the FDCPA.
Accordingly, defendants' motion is GRANTED. Count I
is DISMISSED. Counts II - IV are DISMISSED
WITHOUT PREJUDICE.

With respect to the pending discovery motions -
plaintiffs' motion to compel and the Law Firm's motion to
quash - these motions are MOOT in light of the
dismissal of all of plaintiffs' claims.

This case is DISMISSED.

SO ORDERED.

/s/ Avern Cohn

AVERN COHN

UNITED STATES DISTRICT JUDGE

Dated: 8/29/2019

Detroit, Michigan


  End of Document




3 28 U.S.C. § 1367 provides that "the district court shall have
supplemental jurisdiction over all other claims that are so
related to the claims in the action within such original
jurisdiction that they form a part of the same case or
controversy." 28 U.S.C. § 1367(a)

                                                          Page 4 of 4
Case 2:18-cv-11561-DPH-RSW ECF No. 44 filed 10/15/19   PageID.2229   Page 25 of 33




                            EXHIBIT D
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2230
                                                                               PageID.1 Page
                                                                                          Page
                                                                                             1 of
                                                                                               268of 33



                                                                UNITED STATES DISTRICT COURT
                                                                EASTERN DISTRICT OF MICHIGAN
                                                                     SOUTHERN DIVISION

                                    TODD BATES a/ka TODD A. BATES and
                                    MARCIA BATES a/k/a MARCIA C. BATES

                                                  Plaintiffs

                                           vs                                         No. 2018-                             -CH

                                    GREEN FARMS CONDOMINIUM                           Honorable
                                    ASSOCIATION, a Michigan nonprofit
                                    corporation, THE HIGHLANDER GROUP,
                                    MMC, INC., and MAKOWER ABBATE
                                    GUERRA WEGNER VOLLMER, PLLC,

                                                  Defendants.
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                    PAUL G. VALENTINO (P34239)
      FAX (248) 334-7202
        Attorney At Law




                                    Attorney for Plaintiffs
                                    PAUL G. VALENTINO, J.D., P.C.
                                    43494 Woodward Avenue
                                    Suite 203
                                    Bloomfield Hills, Michigan 48302
                                    (248) 334-7787
                                    Fax: (248) 334-7202
                                    paul@lehman-valentino.com


                                                                COMPLAINT AND JURY DEMAND

                                           Now come the plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES

                                    a/k/a MARCIA C. BATES, by and through their counsel, PAUL G. VALENTINO, J.D., P.C., and

                                    for their complaint against defendants, GREEN FARMS CONDOMINIUM ASSOCIATION, THE

                                    HIGHLANDER GROUP, MMC, INC. and MAKOWER ABBATE GUERRA WEGNER

                                    VOLLMER, PLLC for Cloud on Slander of title to property commonly known as 7402 Azalea

                                    Court, West Bloomfield, Michigan, 48322, Unit 25, Greens Farm Condominium, states as follows:
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2231
                                                                               PageID.2 Page
                                                                                          Page
                                                                                             2 of
                                                                                               278of 33



                                                                     COMMON ALLEGATIONS

                                           1.      Your plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                    MARCIA C. BATES (“Bates”) are and were at all times pertinent hereto Michigan residents

                                    residing in West Bloomfield, Oakland County, State of Michigan.

                                           2.      That defendant, GREEN FARMS CONDOMINIUM ASSOCIATION, (“Green

                                    Farms”), is and was at all times pertinent hereto a domestic nonprofit corporation duly organized

                                    under the laws of the State of Michigan whose resident agent is The Highlander Group, MMC, Inc.,

                                    at 3080 Orchard Lake Road, Suite J, Keego Harbor, Michigan, 48320 and whose principal place

                                    of business is located in the City of West Bloomfield, County of Oakland, State of Michigan.

                                           3.      That defendant, THE HIGHLANDER GROUP, MMC, INC. (“Highlander”), is a
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                    Michigan Corporation duly incorporated under the laws of the State of Michigan whose registered
      FAX (248) 334-7202
        Attorney At Law




                                    agent is Kathleen A. LaBrosse and whose registered office is located at 3080 Orchard Lake Road,

                                    Suite J, Keego Harbor, Michigan, 48320 and was at all times relevant hereto hired by defendant,

                                    Green Farms, to manage the condominium project.

                                           4.      That defendant, MAKOWER ABBATE GUERRA WEGNER VOLLMER, PLLC

                                    (“Makower”), is and was at all times pertinent hereto a professional corporation duly incorporated

                                    in the State of Michigan whose resident agent is Stephen Guerra and whose registered office is

                                    located at 30140 Orchard Lake Road, Farmington Hills, Michigan, 48334.

                                           5.      That plaintiffs’ complaint involves the slander to the title to real property commonly

                                    known as 7402 Azalea Court, West Bloomfield, Michigan, 48322, Unit 25, Greens Farm

                                    Condominium, the “real estate,” by virtue of the filing of a lien claiming unpaid association dues

                                    when the defendants were in receipt of the dues and then, in violation of the association by laws,


                                                                                     2
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2232
                                                                               PageID.3 Page
                                                                                          Page
                                                                                             3 of
                                                                                               288of 33



                                    proceeded to foreclose on the lien by advertisement.

                                           6.      That the property was purchased at the foreclosure sale by Trademark Properties of

                                    Michigan, LLC for $37,859.29.

                                                                      BASIS OF JURISDICTION

                                           7.      That the United state District Court has jurisdiction in accordance with 28 USC

                                    §1331, 15 USC §1692k(d) and supplemental jurisdiction of the related state law claims in

                                    accordance with 28 USC §1367.

                                     COUNT I - VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT 15 USC
                                                            §1692 ET SEQ. (FDCPA)

                                           8.      That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302




                                    MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 7 of plaintiffs’
    Telephone (248) 334-7787
     PAUL G. VALENTINO




      FAX (248) 334-7202
        Attorney At Law




                                    complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                           9.      That at all times relevant hereto defendants Makower and Highland were acting as

                                    debt collectors within the meaning of 15 USC §1692(a)(6).

                                           10.     That your plaintiffs are and were at all times relevant hereto protected consumers

                                    within the meaning of the FDCPA15 USC §1692.

                                           11.     That the defendants Makower and Highlander did engage in conduct in violation

                                    of the FDCPA when they engaged in conduct the natural consequence of which was and is to

                                    harass, oppress, or abuse your plaintiffs in violation of 15 USC 1692(d) when they wrongfully

                                    recorded a lien against plaintiffs real estate and foreclosed on the real estate by advertisement in

                                    violation of the condominium by laws.

                                           12.     That the defendants Makower and Highlander did engage in conduct in violation



                                                                                     3
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2233
                                                                               PageID.4 Page
                                                                                          Page
                                                                                             4 of
                                                                                               298of 33



                                    of the FDCPA when they falsely represented the character, amount or legal status of plaintiff’s

                                    condominium association dues, as delinquent, held the cashiers checks paid by your plaintiffs and

                                    overstated and falsely added charges in violation of 15 USC §1692e(2)(A) and recorded a false lien

                                    and foreclosed on the real property in violation of the condominium by laws.

                                           13.     That the defendants, Makower and Highlander have caused your plaintiffs to lose

                                    the real property by virtue of the foreclosure sale by advertisement which occurred on or about

                                    August 28, 2018 when the real estate was sold to Trademark Properties of Michigan, LLC for

                                    $37,859.29.

                                           14.     That the real property has a value in excess of $150,000.00 and is your plaintiffs

                                    residence.
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                           15.     That your plaintiffs are entilted to recover all their damages suffered by virtue of
      FAX (248) 334-7202
        Attorney At Law




                                    defendants Makower and Highlander’s violations of the FDCPA including actual damages,

                                    additional damages as permitted by the court, all litigation costs including reasonable attorney fees

                                    provided by 15 USC §1692k.

                                           WHEREFORE your plaintiffs are entitled to judgment in an amount as determined by a jury

                                    including actual damages, additional damages, court costs, and reasonable attorney fees as is

                                    deemed just and equitable under the facts and circumstances.

                                                                  COUNT II - SLANDER OF TITLE

                                           16.     That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                    MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 15 of

                                    plaintiffs’ complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                           17.     That the defendants received plaintiffs monthly association dues for the months of

                                    December, 2017 through August, 2018 which were hand delivered to defendant Highlander Group


                                                                                     4
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2234
                                                                               PageID.5 Page
                                                                                          Page
                                                                                             5 of
                                                                                               308of 33



                                    by plaintiffs who delivered cashier’s checks for each installment.

                                            18.     That the defendants cashed the checks, retained plaintiffs’ monthly payments and

                                    liened the real estate on June 15, 2018 claiming unpaid assessments and other sums in the amount

                                    of $2,814.50.

                                            19.     That the defendants then foreclosed by advertisement in violation of the bylaws,

                                    on plaintiffs’ property claiming that the monthly dues were not paid and sold plaintiffs’ real

                                    property to the highest bidder.

                                            20.     That defendants’ conduct was knowing and willful, in violation of MCL 565.108

                                    and done with malice.

                                            21.     That defendants by their actions wrongfully liened and foreclosed on plaintiffs’
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                    property, slandering their title and converting their property.
      FAX (248) 334-7202
        Attorney At Law




                                            22.     That as a direct result of the willful and malicious conduct of the defendants,

                                    plaintiffs’ real property was sold at public auction for $37,859.29.

                                            23.     That by virtue of the foregoing the defendants are libel unto plaintiffs for all the

                                    damages sustained thereby including but not limited to the value of their real property, the litigation

                                    expenses and attorney fees in brining this action.

                                            24      That the claim of lien filed by defendants constitutes a cloud upon plaintiffs’ title

                                    to the real estate which interfered with plaintiffs fee simple interest in the real property.

                                            WHEREFORE counter plaintiffs pray this honorable court entered judgment in their favor

                                    in an amount as determined by a jury including actual costs as is deemed just an equitable under

                                    the facts and circumstances.

                                                                      COUNT III - CONVERSION

                                            25.     That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a


                                                                                      5
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2235
                                                                               PageID.6 Page
                                                                                          Page
                                                                                             6 of
                                                                                               318of 33



                                    MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 24 of

                                    plaintiffs’ complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                           26.       That the defendants conduct in taking and selling the real property at public auction

                                    constitutes statutory conversion in violation of MCL 600.2919(a)

                                           27.       That by virtue of defendants statutory conversion of the real property as more

                                    particularly described in Count II, plaintiffs are entitled to a judgment against defendants in an

                                    amount three times the value of the real property converted together with court costs and reasonable

                                    attorney fees.

                                           WHEREFORE, you plaintiffs are entitled to judgment in an amount as determined by a jury

                                    including treble damages, actual costs and reasonable attorney fees as is deemed just and equitable
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                    under the facts and circumstances.
      FAX (248) 334-7202
        Attorney At Law




                                                                       COUNT IV - CONVERSION

                                           28.       That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                    MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 27 of

                                    plaintiffs’ complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                           29.       That the defendants by accepting plaintiffs checks in the amount of $3,276.24 and

                                    not applying the funds to plaintiffs dues obligation, wrongfully exercised dominion and control

                                    over those funds.

                                           30.       That upon the asserting of such dominion and control over the cashiers checks by

                                    the defendants, the act of conversion was complete and plaintiffs are entitled to three times the

                                    value of the converted checks together with costs and reasonable attorney fees.

                                           WHEREFORE, your plaintiffs are entitled to judgment in an amount as determined by a

                                    jury including treble damages, actual costs and reasonable attorney fees as is deemed just and


                                                                                      6
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2236
                                                                               PageID.7 Page
                                                                                          Page
                                                                                             7 of
                                                                                               328of 33



                                    equitable under the facts and circumstances.

                                                                                   Respectfully Submitted,

                                                                                   PAUL G. VALENTINO, J.D., P.C.

                                                                                   /s/Paul G. Valentino
                                                                                   Paul G. Valentino (P34239)
                                                                                   Attorney for plaintiffs
                                                                                   43494 Woodward Avenue
                                                                                   Suite 203
                                                                                   Bloomfield Hills, Michigan 48302
                                                                                   (248) 334-7787
                                    Dated: November 13, 2018
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




      FAX (248) 334-7202
        Attorney At Law




                                                                                     7
                   CaseCase
                        2:18-cv-11561-DPH-RSW
                             2:18-cv-13533-AC-EASECF
                                                   ECF
                                                     No.No.
                                                         441 filed
                                                               filed10/15/19
                                                                     11/13/18 PageID.2237
                                                                               PageID.8 Page
                                                                                          Page
                                                                                             8 of
                                                                                               338of 33
                                                                 UNITED STATES DISTRICT COURT
                                                                 EASTERN DISTRICT OF MICHIGAN
                                                                      SOUTHERN DIVISION

                                    TODD BATES a/ka TODD A. BATES and
                                    MARCIA BATES a/k/a MARCIA C. BATES

                                                   Plaintiffs

                                             vs                                            No. 2018-                          -CH

                                    GREEN FARMS CONDOMINIUM                                Honorable
                                    ASSOCIATION, a Michigan nonprofit
                                    corporation, THE HIGHLANDER GROUP,
                                    MMC, INC., and MAKOWER ABBATE
                                    GUERRA WEGNER VOLLMER, PLLC,

                                                   Defendants.


                                    PAUL G. VALENTINO (P34239)
                                    Attorney for Plaintiffs
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302




                                    PAUL G. VALENTINO, J.D., P.C.
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                    43494 Woodward Avenue
      FAX (248) 334-7202
        Attorney At Law




                                    Suite 203
                                    Bloomfield Hills, Michigan 48302
                                    (248) 334-7787
                                    Fax: (248) 334-7202
                                    paul@lehman-valentino.com


                                                                             JURY DEMAND

                                             Now come plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                    MARCIA C. BATES, by and through their counsel, PAUL G. VALENTINO, J.D., P.C., and

                                    hereby demand a trial by jury of all issues triable by a jury as a matter of right.

                                                                                           Respectfully submitted,

                                                                                           PAUL G. VALENTINO, J.D., P.C.

                                                                                           /s/Paul G. Valentino
                                                                                           Paul G. Valentino (P34239)
                                                                                           Attorney for plaintiffs
                                                                                           43494 Woodward Avenue, Suite 203
                                                                                           Bloomfield Hills, Michigan 48302
                                                                                           (248) 334-7787
                                    Dated:    November 13, 2018
